Title: To George Washington from William Smallwood, 22 May 1783
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir,
                     Portobacco May 22d 1783.
                  
                  I shoud be glad to be favored with your Orders respecting the Troops now in this State—there remains near two hundred—composed partly of Recruits and Soldiers who came from Carolina this Spring—General Greene having compleated one Regiment there sent in the residue—and all those whose Term of service was near expiring—these latter I have discharged upon the expiration of their Terms of service as they respectively applied.
                  I wrote you on the 9th of Octob. after the Detachment marched under Maj. Lansdale to join the Northern Army—in which I inclosed a Return of the number marched and remaining sick in Hospital—these I intended to have moved soon after—but through Sickness and the want of Cloathing and Equipments they cou’d not be forwarded as the Winter was fast approaching.
                  The Assembly discontinued the Recruiting service shortly after I wrote you—which I then hinted would probably be the case—they also broke up the Post for Issues of Provision at Annapolis—upon their Accounts for the same having been rejected by the Financier for the Countinent—and requested that the Troops might be sent to Frederick to guard the British Prisoners—where they might be supplied with Provisions by the continental contractors.  I have the Honor to remain with very sincere Regard Your most Obedt Hble Servt
                  
                     W. Smallwood
                  
               